Citation Nr: 1720555	
Decision Date: 06/08/17    Archive Date: 06/21/17

DOCKET NO.  14-08 980	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD), anxiety, and depression.


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

Ben Winburn, Associate Counsel





INTRODUCTION

The Veteran had active service from February 1957 to July 1959.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

The Board notes that the claim on appeal has been recharacterized appropriately.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


REMAND

The Board finds that additional development is required before the claim on appeal is decided.

The Veteran claims that she has PTSD, anxiety, and depression as a result of events that she experienced while stationed in Illinois.  Specifically, the Veteran has reported that two different service members subjected her to sexual advances that resulted in military sexual trauma (MST).  MST includes, among other activity, threatening or unwelcome sexual advances.  The Veteran reported that following a date with a serviceman she was driven to a pitch dark cornfield at midnight, where her date threatened to leave her to walk back to base alone if she did not succumb to his sexual advances.  Further, she reported the man tore part of her dress in anger when should refused him.  The Veteran also reported riding in a car on a date with another serviceman who threatened to drive as fast as he could if she did not succumb to his sexual advances.  She reported the man followed through on his threat and scared her by driving at high speed down the highway.  Nevertheless, as was the case previously, the Veteran refused her date's advances.

A review of the record shows that attempts to verify the Veteran's reported stressors were made, but ultimately, a formal finding was made that VA lacked sufficient information to verify the reported stressors.  Therefore, the Board denied the Veteran's claim based on a finding that she did not have PTSD that was a result of verified in-service stressors.  VA was unable to obtain the Veteran's service personnel and treatment records as they were unavailable for review.  The National Personnel Records Center (NPRC) reported the records may have been destroyed by a fire.  While the Veteran has reported MST while in active service, there is no corroborating evidence of record that the claimed stressors actually occurred.  However, the Board notes that, when the acquired psychiatric disability stressor is physical or sexual assault in service, credible supporting evidence may consist of a medical opinion based on a review of the evidence that the personal assault occurred.  38 C.F.R. § 3.304 (f)(3) (2016).

The Board finds that the claims file should be reviewed in its entirety by a psychiatrist or psychologist to determine whether there is sufficient evidence to support the existence of sexual assault in service and to determine whether the Veteran's fear of nonconsensual sex is sufficient to support a diagnosis of an acquired psychiatric disability.  If the mental health professional determines that there is sufficient evidence to support an acquired psychiatric disability sexual assault stressor, or that the fear of sexual assault in active service is sufficient to support a diagnosis of an acquired psychiatric disability, the examiner should determine whether she has an acquired psychiatric disability related to such a stressor.

Additionally, current treatment records should be identified and obtained before a decision is made in this case.  In addition, the Veteran should be notified of the types of evidence that can be used to support a claim for service connection for an acquired psychiatric disability based on claimed sexual assault.  38 C.F.R. § 3.304 (f)(5) (2016).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Notify the Veteran of what types of evidence can be submitted to support a claim for service connection for an acquired psychiatric disability based on sexual assault.

2.  Identify and obtain any outstanding VA and private treatment records that are not already associated with the claims file.  

3.  Then, schedule the Veteran for a VA examination with a psychiatrist or psychologist to determine the nature and etiology of any psychiatric disability, to include PTSD, anxiety, and depression.  The claims file must be made available to, and reviewed in its entirety by the examiner.  The Veteran's lay testimony alone is not a sufficient basis to determine that she had a psychiatric disability that pre-existed active service.

Based on the examination results and the review of the record, the examiner should opine as to whether it is at least as likely as not (50 percent or better probability) that the Veteran's reported MST stressors occurred as described.  

Then, the examiner should identify any and all diagnoses of psychiatric disabilities, to include PTSD, anxiety, and depression.  Once all diagnoses have been identified, the examiner should provide the following opinions:

a) Did the Veteran have a psychiatric disability that clearly and unmistakably existed prior to her active service?  If so, was any such pre-existing disability clearly and unmistakably not aggravated by active service?  

b) With regard to any diagnosed psychiatric disability not found to clearly and unmistakably exist prior to the Veteran's service, the examiner should opine as to whether there is a 50 percent or greater probability that the disability is related to active service, to specifically include any MST stressors the examiner concludes did in fact occur as described.

In providing the requested opinions, the examiner must specifically address all relevant post-service treatment records and any diagnoses of psychiatric disabilities of record.  

The rationale for all opinions expressed must be provided.

4.  Confirm that the VA examination report and any opinions provided comport with this remand, and undertake any other development found to be warranted.

5.  Then, readjudicate claim on appeal.  If the decision is adverse to the Veteran, issue a supplemental statement of the case, allow the appropriate time for response, and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Kristin Haddock
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




